Order entered March 4, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00081-CR
                                       No. 05-15-00126-CR

                              DEJUAN GEIL HOLLIS, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F13-51945-U, F13-52021-U

                                             ORDER
       The Court REINSTATES the appeals.

       On February 9, 2015, we ordered the trial court to make findings regarding the status of

these appeals and whether appellant is entitled to court-appointed counsel. We ADOPT the

findings that: (1) appellant is entitled to appeal the convictions and certifications of appellant’s

right to appeal have been prepared for both cases; (2) appellant filed a pro se notice of appeal; (3)

Celia Sams has been appointed to represent appellant; (4) appellant did not request preparation of

the clerk’s and reporter’s records; and (5) Peri Wood is the court reporter who recorded the

proceedings.
        We DIRECT the Clerk to list Celia Sams as appellant’s appointed attorney of record for

these two appeals.

        We have received the clerk’s record for cause no. 05-15-00081-CR, but not for cause no.

05-15-00126-CR. Accordingly, we ORDER the Dallas County District Clerk to file the clerk’s

record for cause no. 05-15-00126-CR (trial court no. F13-52021-U) within FIFTEEN DAYS of

the date of this order.

        We ORDER court reporter Peri Wood to file the reporter’s record for these two cases

within THIRTY DAYS of the date of this order.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to Peri

Wood, official court reporter, 292nd Judicial District Court; Felicia Pitre, Dallas County District

Clerk; Celia Sams; and the Dallas County District Attorney’s Office.

                                                     /s/    ADA BROWN
                                                            JUSTICE